                             UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                  NORTHERN DIVISION


JOHNNA LAURAINE LEWIS-MORSE,                             )
                                                         )
                        Plaintiff,                       )
                                                         )       JUDGMENT IN A CIVIL CASE
        v.                                               )
                                                         )       CASE NO. 2:18-CV-48-D
KILOLO KIJAKAZI, Acting Commissioner of                  )
Social Security,                                         )
                 Defendant.                              )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that hereby awards Plaintiff $10,000, in full
satisfaction of any and all claims arising under the Equal Access to Justice Act, 28 U.S.C. § 2412. In
addition, Plaintiff shall be compensated for the filing fee of $400.00 from the Treasury Judgment Fund. If
the award to Plaintiff is not subject to the Treasury Offset Program, payment will be made by check
payable to Plaintiff’s counsel, J. Russell Fentress, IV, Goss & Fentress, PLC, 735 Newtown Road, Suite
100, Norfolk, VA 23502, in accordance with Plaintiff’s assignment to her attorney of her right to
payment of attorney's fees under the Equal Access to Justice Act.


This Judgment Filed and Entered on August 20, 2021, and Copies To:
Joseph Russell Fentress, IV                              (via CM/ECF electronic notification)
Cassia W. Parson                                         (via CM/ECF electronic notification)
Lisa M Rayo                                              (via CM/ECF electronic notification)




DATE:                                           PETER A. MOORE, JR., CLERK
August 20, 2021                                 (By) /s/ Nicole Sellers
                                                 Deputy Clerk




             Case 2:18-cv-00048-D Document 36 Filed 08/20/21 Page 1 of 1
